office_of_chief_counsel internal_revenue_service memorandum number release date cc psi amikolashek presp-153734-12 uilc date may to from senior attorney large business international senior counsel branch passthroughs special industries subject interest_deduction by qsst beneficiaries this chief_counsel_advice responds to a request for assistance dated date this advice may not be used or cited as precedent issue a qsst purchased s_corporation stock from a third party not the beneficiary in exchange for a note and the qsst made timely payments under the note including interest payments the only asset owned by the qsst is the s_corporation stock sec_1361 provides that where a beneficiary makes a qsst election that portion of the trust that consists of the s_corporation stock is treated as a grantor_trust for federal_income_tax purposes is the interest_expense associated with the debt incurred by the qsst to acquire the s_corporation stock allocated to the grantor_trust portion of the qsst thereby allowing the beneficiary to report the interest_expense as a deduction on his personal income_tax return law sec_1361 provides in relevant part that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a wholly-owned grantor_trust and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election is made presp-153734-12 sec_1_1361-1 of the income_tax regulations provides that the income_beneficiary is treated for purposes of sec_678 as the owner of that portion of the trust that consists of the s_corporation stock and the beneficiary is treated as the shareholder for purposes of sec_1361 sec_1366 sec_1367 and sec_1368 sec_1366 provides in part that in determining an s_corporation shareholder’s federal_income_tax liability the shareholder shall take into account the shareholder’s pro_rata share of the corporation’s - a items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and b nonseparately_computed_income_or_loss sec_671 provides in part that where the grantor is treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_1_671-3 provides that if the portion treated as owned consists of specific trust property and its income all items directly related to that property are attributable to the portion items directly related to trust property not included in the portion treated as owned by the grantor or other person are governed by the provisions of subparts a through d part i subchapter_j chapter of the code items that relate both to the portion treated as owned by the grantor and to the balance of the trust must be apportioned in a manner that is reasonable in the light of all the circumstances of each case including the terms of the governing instrument local law and the practice of the trustee if it is reasonable and consistent sec_1_652_b_-3 provides that all deductible items directly attributable to one class of income are allocated thereto for example repairs to taxes on and other expenses directly attributable to the maintenance of rental property or the collection of rental income are allocated to rental income similarly all expenditures directly attributable to a business carried on by a_trust are allocated to the income from such business sec_1_652_b_-3 provides that the deductions which are not directly attributable to a specific class of income may be allocated to any item_of_income including capital_gains included in computing distributable_net_income but a portion must be allocated to nontaxable income pursuant to sec_265 and the regulations thereunder sec_1_652_b_-3 provides examples of expenses not considered directly attributable to a specific class of income such as trustee's commissions safe deposit boxes rentals and state income and personal_property_taxes presp-153734-12 sec_1_163-8t provides the general_rule of ‘interest tracing’ is that interest_expense on a debt is allocated in the same manner as the debt to which such interest_expense relates is allocated sec_1_163-8t a - b provides that interest_expenses are allocated to trade_or_business expenditures or passive activities as defined in sec_1_163-8t notice_89_35 1989_1_cb_675 addresses the allocation of interest_expenses in connection with the acquisition of an interest in a passthrough_entity the notice provides in relevant part that where debt proceeds are allocated under sec_1_163-8t to the purchase of an interest in a passthrough_entity other than by way of a contribution to the capital of the entity the debt proceeds and associated interest_expense shall be allocated among all the assets of the passthrough_entity using any reasonable method one reasonable method referenced in the notice is a pro-rata allocation based on the fair_market_value book_value or adjusted_basis of the assets reduced by any debt of the passthrough_entity or the owner allocated to such assets individuals should report allowable interest_expense paid_or_incurred on either schedule e or schedule a of form_1040 depending on the type of expenditure to which the interest_expense is allocated notice_88_37 1988_1_cb_522 addresses how to report interest_expenses related to debt-financed acquisitions interest_expenses allocated to trade_or_business expenditures within the meaning of sec_1 168-8t b are deductible without limitation the deductible amount of interest_expenses allocated to a passive_activity_expenditure must be determined under sec_1_469-1t analysis sec_1366 provides that the beneficiary as the s_corporation shareholder must report those items of income and deduction that flow through to shareholders the interest payment made by the qsst on acquisition_indebtedness incurred to purchase the s_corporation stock is not an expense that flows through from the s_corporation under sec_1366 this office has not previously addressed the allocation of interest_expense to a qsst in the same fashion as was done with electing small_business trusts esbts when a qsst beneficiary makes an election under sec_1361 sec_1361 creates two portions within the qsst - one consisting of income deductions and credits related to the s_corporation the s portion and one portion consisting of all other income deductions and credits the non-s portion the s portion is treated as a sec_641 addresses the tax implications of an esbt prior to the small_business and work opportunity tax act of publaw_110_28 which amended sec_641 the regulations under sec_641 provided that interest_paid by an esbt on money borrowed by the trust to purchase stock in an s_corporation be allocated to the s portion but the expense was not a deductible administrative expense for purposes of determining the taxable_income of the s portion the preamble to the regulations stated that treasury did not believe that administrative expenses included expenses_incurred to acquire additional assets sec_641 now provides that such interest_expenses are deductible presp-153734-12 grantor_trust of the beneficiary and the beneficiary is treated as the s_corporation shareholder for all purposes of sec_1361 sec_1366 sec_1367 and sec_1368 sec_1_1361-1 sec_1_1361-1 reiterates that the grantor is deemed to own the portion of the qsst consisting of the s_corporation stock but creates an exception when the qsst is determining and attributing the federal_income_tax consequences of a disposition of the s_corporation stock however even within this exception there is an exception that again emphasizes the beneficiary’s ownership_interest when the qsst disposes of the s_corporation stock the beneficiary is treated as personally disposing of the s_corporation stock for purposes of applying sec_465 and sec_469 to the beneficiary applying the rules in sec_1361 the s_corporation stock is treated as though it is held in a grantor_trust the s portion we should therefore look to the rules of subchapter_j to determine which portion of the qsst receives the interest_expense allocation under sec_671 and the regulations thereunder all items of income and deduction directly related to the grantor_trust are attributed to the grantor the rules for determining the items of income deduction and credit against tax that are attributable to or included in the grantor portion of the trust are set forth in sec_1_671-3 sec_1_671-3 provides that if the grantor portion consists of specific trust property and its income then all items directly related to that property are attributed to the grantor portion where items directly relate to trust property are not included in the grantor portion these items are governed by subparts a through d where the item relates to both portions the items are apportioned between the grantor and non-grantor portion in a reasonable manner the regulations under sec_652 provide guidance for determining what deductions are allocable to different classes of income held by a_trust sec_1_652_b_-3 provides that all deductible items that are directly attributable to one class of income are allocated to that class by way of example the regulations explain that all expenditures directly distributable to a business carried on by a_trust are allocated to the income from such business similarly under sec_1_652_b_-3 where deductions are not directly attributable to a specific class of income the regulations provide that these deductions may be allocated to any item_of_income examples of such expenses include trustee's commissions safe deposit boxes rentals and state income and personal_property_taxes the rules under sec_163 provide guidance to determine to which class of income the interest_expense incurred by the trust is allocated the interest tracing_rules sec_1 8t provide guidance in allocating interest_expense for purposes of applying sec_469 and sec_163 and h sec_163 limits the deduction for investment_interest and sec_163 allows a deduction for all but personal_interest the interest tracing_rules provide that interest on a debt is allocated in the same manner as the debt to which the interest_expense relates is allocated to trace the interest you must follow the debt proceeds interest allocated to a trade_or_business_expenditure is fully deductible under sec_163 notice_89_35 directs taxpayers that where debt is used to purchase an interest in a passthrough_entity the debt proceeds and associated interest are allocated among the presp-153734-12 assets of the passthrough_entity notice_88_37 provides that interest that is traced under sec_1_163-8t to a trade_or_business_expenditure are deductible the debt incurred by the qsst was used to acquire the s_corporation stock and the interest is fully traceable to that purchase under sec_1_163-8t and notice_89_35 because the interest_expense is traced to the income from the s_corporation business the rules under sec_1_652_b_-3 would cause that expense to be directly appointed to the portion representing the s_corporation income therefore sec_1_671-3 would seem to require that based on sec_1_652_b_-3 the interest_expense_deduction should be attributable to the s portion of the qsst and thus deductible by the beneficiary conclusion according to the facts provided the cash from the s_corporation was the sole source of the payment of interest and the qsst held no other significant income producing assets absent the interest payment the beneficiary would have received a larger distribution and has instead suffered an economic detriment based on the rules applicable to trusts in subchapter_j of the code the interest_expense is allocated to the s portion and is an allowable deduction by the beneficiary against his federal_income_tax liability we do not address the situation where a qsst has significant income producing assets other than s_corporation stock and co-mingles the s_corporation distributions with the other income before payment as the answer may depend on the particular facts of the case nor do we address the treatment of debt and associated interest under either sec_465 or sec_469 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
